Per Curiam. Counsel for appellee direct our attention to the abstract of the record filed by appellant in this case. An examination of such abstract discloses that the evidence favorable to appellant is set out in full by questions and answers, as it appears in the record, and that much of the evidence favorable to appellee is entirely omitted. We find it impossible to consider and determine the questions attempted to be raised, by reference to the abstract, and are not disposed to go to the record in search of matter required by the rules of this court to appear in the abstract. The abstract is so far unfair and defective that it cannot be supplemented by a further abstract, such as is contemplated by the rules to be furnished by the appellee or defendant in error. For want of an abstract in compliance with the rules, the judgment is affirmed. Affirmed.